Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein a drive shaft in communication with the nut to rotate the nut wherein rotation of the driveshaft rotates the nut, and the threading of the nut engages the external threading of the spindle to move the spindle axially away from the drive shaft to drive a piston; and a lead screw positioned within a channel of the spindle, wherein the spindle moves freely along threading of the lead screw in a clamping direction, but the threading of the lead screw and the internal threading of the spindle prevent the spindle from prematurely movving in an opposing release direction due to backdrive caused by a clamping operation.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a first nut having a threading; (b) a second nut having a threading; (c) a spindle having a threading and positioned at least partially within the first nut and the second nut; and (d) a drive shaft connected to the spindle to rotate the spindle; wherein rotation of the drive shaft during a clamping operation rotates the spindle, and the threading of the spindle engages the threading of the first nut to move the first nut axially away from the drive shaft to drive a piston in a clamping direction ; and wherein backdrive of the piston and the first nut in a release direction opposing the clamping direction is prevented by the threading of the second nut self-locking with the threading of the spindle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                  

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657